Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Allowable Subject Matter
Claims 1-7 allowed.
With respect to claims 1-7 the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because of claimed limitations:
wherein the first display support and the second display support are rotatably connected to the display device via a first hinge and a second hinge, respectively, to be rotated between a configuration for maintaining the flexible display in a closed position and the configuration for maintaining the flexible display in the open position,
wherein while the first display support and the second display support are rotated from the configuration for maintaining the flexible display in the closed position to the configuration for maintaining the flexible display in the open position, the panel is configured to be movable according to pushing of the first display support and the second display support on the panel, such that the panel contacts the third portion of the flexible display in the configuration for maintaining the flexible display in the open position  


3.	None of the cited references teach nor suggest the above noted limitations of claims 1 in combination with the remaining limitations.

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS R BURTNER/Examiner, Art Unit 2841                                                                                                                                                                                                        

/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841